Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Applicants’ arguments by claim amendment, filed May 16, 2022, have been fully considered they are deemed to be unpersuasive.  
On pages 7-8, Applicant argues Auerbach teaches notifying, via the queue, the search engine when a new event arrives in the queue so the search engine can retrieve the queue, rather than receiving an automatic trigger identifying a start of a new event comprising one of an alarm, phone call, detection by sensor, and message.  Applicant’s argument is not persuasive because Auerbach discloses the queue 126 notifies the search engine 122 when a new event arrives in the queue 126 and the search engine 122 retrieves the event (or events) from the queue 126 when the search engine 122 is ready to process the event (or events)) (column 4, lines 16-20).  Further, Auerbach discloses capture processor 124 can capture an event by identifying and extracting event data associated with an event. Examples of events include sending or receiving an instant messenger message, a user viewing a web page, saving a word processing document, printing a spreadsheet document, inputting text to compose or edit an email, opening a presentation application, closing an instant messenger application, entering a keystroke, moving the mouse, and hovering the mouse over a hyperlink  (column 4, lines 39-53).  The trigger event data includes “an instant messenger message” reasonably describes the argument limitation of “comprising one of an alarm, phone call, detection by sensor, and message.”  It is noted the new limitation is directed to one of four possible events.  Therefore, the disclosure of “instant messenger message” reasonably describes one of the four embodiments.
On page 9, Applicant’s argument directed to the 35 USC 103 rejection directed to claims 5, 7-9, 15, and 17-19 as applied to Applebaum in view of Auerback and Charnock is not persuasive the argued limitations have been addressed above.
On pages 9-10, Applicant’s argument directed to the 35 USC 103 rejection directed to claims 10 and 20 as applied to Applebaum in view of Auerback and Apreleva is not persuasive the argued limitations have been addressed above.  
Claims 1-20, filed May 16, 2022, are examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applebaum et al. (Applebaum hereafter, US 2008/0301175 A1), as applied to claims 1, 2, 4, 6, 11, 12, 14, and 16 above, in view of Auerbach et al. (Auerbach hereafter, US 8,346,777 B1, previously cited in the Office Action mailed July 21, 2020).
Claim 1, Applebaum discloses computer-implemented method for planning recurring events, comprising:
maintaining a plurality of event objects for past events in a database, wherein each event object comprises activity data and is assigned an event class that is associated with a set of parameters for analyzing that event object (page 16, [0191], e.g. Event queues also can be implemented using techniques other than communications techniques described above, for example, using a table in a shared database); and 
receiving a selection of one of the event objects from the database as a model event object for the new event object of the new event based on a similarity of the parameters of the selected event object and the new event (page 19, [0269], e.g. Select an event object to copy);
copying the parameter values associated with the model event object modifying at least one of the copied parameter values for the new event object for the new event (page 19, [0270], e.g. selected event will be displayed in a New Event screen);
modifying at least one of the copied parameter values that are dependent on the modified parameter value (page 19, [0271], e.g. user modifies the event object properties as necessary. It is possible to change any existing properties so that they match the new rule); and 
storing the modified parameters with the new event object for the new event (page 19, [0272], e.g. When all changes are complete, the user clicks Save and the event object is created and inserted into the event queue specified).
However, Applebaum does not disclose receiving an automatic trigger identifying a start of a new event comprising one of an alarm, phone call, detection by sensor, and message; and automatically generating a new event object for the new event from the event object for one of the past events based on the trigger, comprising: comparing the new event with parameters of the event objects.  
Auerbach discloses receiving an automatic trigger identifying a start of a new event (column 4, lines 16-20, e.g. the queue 126 notifies the search engine 122 when a new event arrives in the queue 126 and the search engine 122 retrieves the event (or events) from the queue 126 when the search engine 122 is ready to process the event (or events)) comprising one of an alarm, phone call, detection by sensor, and message (column 4, lines 39-53, capture processor 124 can capture an event by identifying and extracting event data associated with an event. Examples of events include sending or receiving an instant messenger message, a user viewing a web page, saving a word processing document, printing a spreadsheet document, inputting text to compose or edit an email, opening a presentation application, closing an instant messenger application, entering a keystroke, moving the mouse, and hovering the mouse over a hyperlink); and automatically generating a new event object for the new event from the event object for one of the past events based on the trigger (column 13, lines 52-56, e.g. the frequency of changes to articles of that type, the frequency of changes to a particular article, and user behavior, such as a history of accessing, searching, and selecting types of article or particular articles, to determine whether to index a new event for a particular article of a particular type.  Examiner’s interpretation: “a history of accessing” has been interpreted as “past events”), comprising: comparing the new event with parameters of the event objects (column 9, lines 19-22, e.g. an event may be evaluated for satisfaction of the criterion by comparing only a portion of the article content and/or a portion of the event data against the criterion, and column 20, lines 46-48, e.g. the indexer 130 can compare the fingerprint determined in 206 for the event to a table of fingerprints for other events and can determine if there are any matches. If a match is determined, the indexer 130 can compare the times of occurrence of the two events).

Applebaum disclose an improvement that provides a robust solution for event correlation and monitoring applicable in a variety of fields (page 2, [0012]).  One of ordinary skill at the time of filing of the invention would have been motivated by Applebaum to apply the robust solution to the method of Auerbach.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Applebaum with the teaching of Auerbach.

Claim 2, Applebaum as modified discloses the model event object was previously created and is selected from the database (Applebaum, page 19, [0269], e.g. Select an event object to copy).
Claim 4, Applebaum discloses computing for each event object, a value of each of the parameters using at least one of the tags, the structured data, and the unstructured data of the activity data (page 15, [0175], e.g. event topic property is set to one or more tags that describe the general nature of the information that triggered the creation of the event object, such as "news", "blog post", "aerospace", "medical techniques", or "stock price change").
Claim 3, Applebaum as modified discloses identifying the parameter values which are dependent on the modified parameter values and the parameter values which are independent to the modified parameter values (Auerbach, page 15, [0256], e.g. he actor's "true" feelings about a particular event or topic may be separated from what she expressed more publicly, which of course has value independent from analyzing the proximity of the actors, and page 17, [0273], e.g. allow the user to change certain parameters of the graph, which include but are not limited to: threshold number of messages or discussions, tones, and topics involved. In yet another embodiment, the "decorated" view of the organization chart is placed next to the plain one rather than being overlaid); modifying the dependent parameter values based on the modified parameter values (Auerbach, page 28, [0404], e.g. Modify the value of an attribute, such as organizational membership or citizenship, page 32, [0472], e.g.  modifying those components that contribute sets of items that are either too heavily correlated with other components or for which there are no useful subsets that are consistent with reviewer results. By modifying components to reduce these problems, a better and faster production assignment rule can be constructed); and
displaying the modified parameter values, dependent modified parameter values, and independent parameter values (Auerbach, page 17, [0273], e.g. he user may select the topic(s) that she wishes to see displayed in the graph. In some embodiments, the user may create her own label for the graph so as to facilitate the use of the graphs as trial art. In some embodiments, controls [3405] are provided which allow the user to change certain parameters of the graph, which include but are not limited to: threshold number of messages or discussions, tones, and topics involved. In yet another embodiment, the "decorated" view of the organization chart is placed next to the plain one rather than being overlaid).

Claim 6, Applebaum as modified discloses copying the model event object (page 19, [0269], e.g. Select an event object to copy); and modifying the parameter values of the copied model event object for a recurring event (page 19, [0271], e.g. user modifies the event object properties as necessary. It is possible to change any existing properties so that they match the new rule).

Claim 11-14, and 16, Applebaum as modified discloses a system (page 31, [0549], e.g. computer systems) for implementing the above cited method.
 
Claims 5, 7-9, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applebaum et al. (Applebaum hereafter, US 2008/0301175 A1) and Auerbach et al. (Auerbach hereafter, US 8,346,777 B1, previously cited in the Office Action mailed July 21, 2020), as applied to claims 1, 2, 4, 6, 11, 12, 14, and 16 above, in view of Charnock et al. (Charnock hereafter, US 2006/0271526 A1).

Claim 5, Applebaum as modified discloses the claimed invention except for the limitation the model event object is for a future event and is based on a previous event represented by the retrieved event object.  Charnock discloses the model event object is for a future event and is based on a previous event represented by the retrieved event object (Charnock, page 12, [0206], e.g. Attributes of a meeting event [925] may include but are not limited to: [0207] Whether or not there is a calendar event for it; more generally, whether or not it has been scheduled, or appears to be ad hoc in nature. In some instances, it is useful to make a distinction between ad-hoc meetings, such as a request to "discuss it over lunch" versus regularly scheduled periodic meetings for which a change in schedule can be easily observed, and may be of interest to observe--for example, an emergency board meeting that is scheduled 3 weeks earlier than normal).

Charnock discloses a method to enable improved analysis and use of sociological data (page 2, [0020]).  One of ordinary skill at the time of filing of the invention would have been motivated by Charnock in view of Auerbach to apply the robust solution to the method of Charnock.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Applebaum as modified with the teaching of Charnock.

Claim 7, Applebaum as modified discloses generating activity data for the model event object; and constructing at least one of a graph, map, and data log for the activity data (Charnock, page 13, [0234], e.g. present system provides communication graphs [1120] in order to visualize further dimensions of communication behavior that are of value, particularly in an investigative context. These are graphs that depict actors as nodes that are linked together by arcs of different styles in order to indicate communication that has occurred between the actors, or related relationships).

Claim 8, Applebaum as modified discloses receiving a query for specific activity data associated with the model event object; and providing the requested specific activity data (Charnock, page 13, [0233], e.g. it is accessible by double clicking on any component of the graphic representation of such event objects, such as that which appears in a timeline view. In most embodiments, the query interface allows the user to specify that only event objects should be retrieved; in most embodiments whenever event objects are retrieved as part of a query result, they are decorated with a report icon that if clicked on will display this report). 

Claim 9, Applebaum as modified discloses receiving a query for specific event objects; and providing the requested specific event objects (Charnock, page 13, [0233], e.g. the query interface allows the user to specify that only event objects should be retrieved; in most embodiments whenever event objects are retrieved as part of a query result, they are decorated with a report icon that if clicked on will display this report).

Claims 15 and 17-19, Applebaum as modified discloses a system (Applebaum, page 31, [0549], e.g. computer systems) for implementing the above cited method.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applebaum et al. (Applebaum hereafter, US 2008/0301175 A1) and Auerbach et al. (Auerbach hereafter, US 8,346,777 B1, previously cited in the Office Action mailed July 21, 2020), as applied to claims 1, 2, 4, 6, 11, 12, 14, and 16 above, in view of Apreleva et al. (Apreleva hereafter, US 9,892,168 B1).
Claims 10 and 20, Applebaum as modified discloses the claimed invention except for the limitation of analyzing the activity data for each of the provided specific event objects; and identifying one or more of a trend in performance of the provided specific event objects based on the analyzed activity data.  Apreleva discloses analyzing the activity data for each of the provided specific event objects (Abstract, e.g. Enhanced filtered signals (EFS) are extracted from the filtered time series data based on an amplification signal obtained via a summation of signals relevant to a process of interest in the filtered time series data); and identifying one or more of a trend in performance (column 18, lines 36-48, e.g. performance of prediction and comparison of quality of various forecasts is displayed in the table in FIG. 16) of the provided specific event objects based on the analyzed activity data (column 15, line 56 to column 16, e.g. the process flow for prediction of LI counts 1000 based on EFS signals extracted from Google™ Trends and Twitter™ keywords time series. Historical data 1002 and Google™ Flu Trends 1004 were included into Bayesian model averaging 1006 when available for a country).

Apreleva disclose an improvement that address a continuing need for a system for monitoring and predicting social processes in social media before official statistics are available (page 3, lines 14-16).  One of ordinary skill at the time of filing of the invention would have been motivated by Apreleva to apply the method of Applebaum as modified.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Applebaum as modified with the teaching of Apreleva to address the needs of the art.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152